                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
________________________________________________
UNITED STATES OF AMERICA, ex rel.,               )
STATE OF ALASKA, ex rel.,                        )
STATE OF CALIFORNIA, ex rel.,                    )
STATE OF COLORADO, ex rel.,                      )
STATE OF CONNECTICUT, ex rel.,                   )
STATE OF DELAWARE, ex rel.,                      )    1: 18-CV-489
DISTRICT OF COLUMBIA, ex rel.,                   )
STATE OF FLORIDA, ex rel.,                       ) FILED UNDER SEAL
STATE OF GEORGIA, ex rel.,                       )   PURSUANT TO
STATE OF HAWAII, ex rel.,                        ) 31 U.S.C. § 3730(b)(2)
STATE OF ILLINOIS, ex rel.,                      )
STATE OF INDIANA, ex rel.,                       )
STATE OF IOWA, ex rel.,                          )
STATE OF LOUISIANA, ex rel.,                     )
STATE OF MARYLAND, ex rel.,                      )
COMMONWEALTH OF MASSACHUSETTS, ex rel.,          )
STATE OF MICHIGAN, ex rel.,                      )
STATE OF MINNESOTA, ex rel.,                     )
STATE OF MONTANA, ex rel.,                       )
STATE OF NEVADA, ex rel.,                        )
STATE OF NEW JERSEY, ex rel.,                    )
STATE OF NEW MEXICO, ex rel.,                    )
STATE OF NEW YORK, ex rel.,                      )
STATE OF NORTH CAROLINA, ex rel.,                )
STATE OF OKLAHOMA, ex rel.,                      )
STATE OF RHODE ISLAND, ex rel.,                  )
STATE OF TENNESSEE, ex rel.,                     )
STATE OF TEXAS, ex rel.,                         )
STATE OF VERMONT ex rel.,                        )
COMMONWEALTH OF VIRGINIA, ex rel.,               )
STATE OF WASHINGTON, ex rel.,                    )
CITY OF PHILADELPHIA, PENNSYLVANIA ex rel.,      )
COUNTY OF ALLEGHENY, PENNSYLVANIA ex rel.        )
                                                 )
RICHARD HUFF                                     )
                                                 )
                        Plaintiff-Relator,       )
                                                 )
                                                 )
                                    v.           )
                                                 )
COMFORTLAND MEDICAL, INC.,                       )
COMFORTLAND MEDICAL, LLC, DR. DAVID TSUI,        )
and LOIS TSUI,                                   )
                                                 )
                      Defendants.                )
________________________________________________ )

                                          ORDER

       The United States having declined to intervene in this action pursuant to the False

Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       IT IS ORDERED that:

       1. The complaint be unsealed and the relator shall promptly take steps to obtain

service on the defendants;

       2. All other contents of the Court's file in this action be unsealed, except for Docket

Entries 7, 10, and 12. The Court finds that these documents include specific details of the

Government’s investigation and investigatory process, disclosure of which could

negatively impact ongoing enforcement actions and prosecutions. Good cause therefore

exists to maintain the seal as to these documents.

       3. The seal be lifted as to all other matters occurring in this action after the date of

this Order;

       4. The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3).

The United States may order any deposition transcripts and is entitled to intervene in this

action, for good cause, at any time;

                                              2
       5. The parties shall serve all notices of appeal upon the United States;

       6. All orders of this Court shall be sent to the United States; and that

       7. Should the relator or the defendant propose to the Court that this action be

dismissed, settled, or otherwise discontinued, the parties shall serve a copy of such proposal

on and immediately so advise the United States, and the United States shall file its written

consent or indicate its lack of consent within fourteen days of service.

       IT IS SO ORDERED,

       This 17th day of June, 2019.



                                           __________________________________
                                               The Honorable Catherine C. Eagles
                                                   United States District Judge




                                              3
